Citation Nr: 0701382	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for migratory 
polyarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.


FINDING OF FACT

Migratory polyarthritis, a chronic disability, was noted 
during the veteran's service and he has a current diagnosis 
of migratory polyarthritis.


CONCLUSION OF LAW

Migratory polyarthritis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
This may be shown by affirmative evidence showing inception 
or aggravation during service or through statutory 
presumptions.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. § 3.304 (2006).  See also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  With regard to chronicity, VA 
regulations provide that, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2006).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

The veteran contends that his current migratory polyarthritis 
began in service.  After a careful review of the evidence, 
the Board concludes that the competent evidence demonstrates 
that migratory polyarthritis manifested in service, and as 
such is a chronic disease that existed in service.  Competent 
medical evidence shows that the veteran currently has 
migratory polyarthritis and there is not evidence that 
relates the current manifestations to an intercurrent injury.  
Therefore, service connection is warranted for the veteran's 
current migratory polyarthritis.  See 38 C.F.R. § 3.303(b).

The veteran's service medical records reveal that he was 
hospitalized in September 1970 for the treatment of 
arthritis.  The veteran reported an onset of stiffness and 
swelling in his ankles, knees and wrists, as well as fever 
and general malaise.  The veteran was evaluated and diagnosed 
as having acute rheumatic fever, and the September 1970 
hospital summary indicates that while hospitalized he also 
had migratory polyarthritis.  A September 1970 service 
medical record also indicates the veteran was provided a 
diagnosis of rheumatoid arthritis.  A June 1972 service 
medical record indicates that the veteran has a history of 
migratory arthritis associated with fever, and since his 1970 
hospitalization has experienced about a dozen episodes of 
joint swelling.  The diagnosis provided is arthritis, 
probably rheumatoid arthritis.

Following service separation, the veteran presented with 
complaints of joint pains and aching on multiple occasions 
beginning in February 1975.  Although no diagnosis was 
indicated until November 1998, the Board notes that a 
November 1993 private medical record noted that he possibly 
had arthritis.  The veteran underwent a VA examination in 
November 1998, and at such time, he reported joint pain and 
fatigue over the years, as well as difficulty with his 
cervical spine, lumbar spine, knees, ankles, and hands.  The 
diagnosis provided by the VA examiner was migratory 
polyarthritis.  The VA examiner noted that despite extensive 
studies, no more specific diagnosis could be made.  The Board 
notes that this diagnosis was provided following a review of 
the veteran's claims folder, an interview with the veteran, 
and an examination of the veteran.  Although not necessary to 
the veteran's claim, the Board notes that a March 1999 
addendum to this VA examination indicates that it is possible 
that the veteran's service-connected rheumatic fever led to 
recurrent joint pain, stiffness, and swelling.

The veteran was again examined in January 2001, and the VA 
examination report again indicates a diagnosis of migratory 
polyarthritis.  The report notes that the veteran continued 
to report symptoms of migratory polyarthritis involving 
mostly his knees, ankles, hands, and fingers.  Upon objective 
examination, limited range of motion was noted in the 
veteran's knees and the veteran reported stiffness in his 
knuckles.  X-ray evidence indicated degenerative joint 
disease of the distal interphalangeal joints and of the knees 
bilaterally.  The veteran's lumbar spine X-ray also indicated 
degenerative disc disease.  X-rays of the ankles were normal, 
but for an old malleolar fracture of the right ankle.  

The Board notes that the January 2001 VA examination report 
contains an October 2001 addendum which indicates that the VA 
examiner does not think it is likely that the veteran's 
degenerative arthritis changes are medically associated with 
episodes of rheumatic fever.  However, the VA examiner does 
not provide a basis for such opinion, nor does the VA 
examiner indicate whether the veteran's current arthritis is 
otherwise related to his service.

In light of the above, the Board concludes that the evidence 
of record is sufficient to support a finding of an in-service 
diagnosis of migratory polyarthritis as well as a current 
diagnosis of migratory polyarthritis.  Furthermore, there is 
no evidence of an intercurrent injury, nor is there a medical 
opinion which provides a rationale for why the veteran's 
current migratory polyarthritis is not related to service.  
Thus, under the provisions set forth in 38 C.F.R. § 3.303(b), 
the Board concludes that service connection for migratory 
polyarthritis is warranted.


ORDER

Entitlement to service connection for migratory polyarthritis 
is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


